Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 6, 31, 36-37, 42 and 43-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2014/0376458 to Ryu et al. (hereinafter Ryu).

 	As to claims 1, 31 and 37, Ryu discloses a resource indication method, implemented by a network device, comprising: 
 	generating first control information, wherein the first control information indicates a frequency resource occupied to transmit data in N time resource units, wherein N is a positive integer greater than or equal to 2, wherein the first control information indicates a first frequency resource, a second frequency resource, and a third frequency resource, wherein the first frequency resource is occupied to transmit first data in each of the N time resource units, wherein the second frequency resource is occupied to transmit second data in M time resource units of the N time resource units, wherein M is less than N, and wherein the third frequency resource is occupied to transmit third data in each time resource unit other than the M time resource units of the N time resource units (Ryu;[0054] discloses of generating DCI that indicates resources to be used by the UE or UEs. Fig.3A; [0065]-[0067] shows and 
 	sending the first control information to a terminal device (Ryu;[0054] discloses of generating and sending  DCI that indicates resources to be used by the UE or UEs).

 	As to claims 6, 36, 48-49 and 52, the rejection of claim 1 as listed above is incorporated herein. In addition Ryo discloses wherein the N time resource units each are one of a symbol, a slot, a mini-slot, a subframe, or a frame (Ryo; Fig.3A; [0067] discloses N time resources are sub-frames.  Here Ryo is applied for the 4th alternative) 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




3.	Claims 45-47 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2014/0376458 to Ryu et al. (hereinafter Ryu) in view of U.S.  Pre-Grant Publication US 2010/0278123 to Fong et al. (hereinafter Fong) 
  
	As to claims 45 and 50, Ryo discloses resources, but fails to explicitly disclose wherein the resource corresponds a symbol. However, Fong discloses 
 	wherein the N time resource units comprise a symbol (Fong; [0132]) 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings, so that one can make a decision based on the symbol position and thus provide a QoS. 

 	As to claim 46, Ryo discloses resources, but fails to explicitly disclose wherein the resource corresponds a slot. However, Fong discloses
 	 wherein the N time resource units comprise a slot (Fong; Fig.2; [0132])   .
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings, so that one can make a decision based on the slot position and thus provide a QoS.  

	As to claims 47 and 51, Ryo discloses resources, but fails to explicitly disclose wherein the resource corresponds a mini-slot. However, Fong discloses

 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings, so that one can make a decision based on the mini-slot position and thus provide a QoS. 

 	Allowable Subject Matter
	Claims 4-5, 34-35 and 40-41 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478